DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 line 10 recites “a stabilizer device,” but line 4 already requires “a stabilizer device.”  It is not clear what this could mean because the instant specification only discloses one stabilizer device (element 100).  How many stabilizer devices are required by claim 15?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by US Patent Application Publication 2016/0297650 (hereinafter “Bang”).

Regarding claim 15 Bang discloses a method for stabilizing a hoisted object, comprising:
obtaining, from a sensor pack (paragraph 49), at least one measurement corresponding to an angular velocity (“rotation speed” see paragraph 49) of a hoisted object (1), wherein the at least one measurement is obtained from an inertial measurement unit (“IMU”) (24) secured to an enclosure (20) of a stabilizer device (see fig. 9), wherein the IMU  (24) senses an angular velocity of the enclosure of the stabilizer device (fig. 9) corresponds to the angular velocity of the hoisted object (1);
determining that the hoisted object (1) is unstable (i.e. unwanted turning) based on the at least one measurement (at 24) corresponding to the angular velocity of the hoisted object (see paragraph 49); and
in response to determining that the hoisted object is unstable (turning improperly), rotating at least a portion (10) of a stabilizer assembly (15) of [the] stabilizer device (fig. 9) to reduce the angular velocity of the hoisted object (1).
Regarding claim 16 Bang discloses the above method, and further discloses wherein determining that the hoisted object (1) is unstable (unwanted rotation) comprises determining that the at least one measurement (sensing rotation of the load) exceeds a threshold (i.e. any unwanted rotation; see paragraph 47).
Regarding claim 17 Bang discloses the above method, and further discloses wherein the threshold (i.e. any unwanted rotation) comprises a defined number of revolutions per second (because rotational speed is measured in rpm).
Regarding claim 20 Bang discloses the above method, and further discloses counteracting the angular velocity of the enclosure and hoisted object by outputting a proportional voltage (i.e. from 21) to a motor (12) which rotates a drive shaft (see figure 3) which drives a flywheel (10) in order to reduce the unwanted rotation of the hoisted object.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bang in view of US Patent No. 3,498,476 (hereinafter “Mattson”).  See embodiment of figure 1.
Regarding claim 19 Bang discloses the above method, and further discloses wherein the stabilizer assembly (15) further comprises a motor (12) and a flywheel (10).  Bang fails to teach the shaft coupler as set forth in claim 19.  Mattson teaches a similar load stabilizer and method of use, with a flywheel (6) driven by a motor (9).  Mattson further teaches the flywheel (6) is connected to a shaft coupler (7/8), the shaft coupler (7/8) configured to permit about two to three degrees (and more) of angular misalignment between the motor (9) and the flywheel (6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the shaft coupler of Mattson to the flywheel of Bang in order to allow for free-spinning of the freewheel/motor if desired.

Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not anticipate or make obvious the entire combination of claim recitations required by claim 18.  Notably, claim 18 requires an inertial measurement unit which senses an angular velocity of the enclosure corresponding to the angular velocity of the hoisted object; and a load sensor to determine an angular momentum of the enclosure and the hoisted object and wherein the stabilizer assembly further comprises at least one drive shaft coupled to a flywheel and wherein the sensor pack further comprises an encoder configured to detect a rotation of the at least one drive shaft and the flywheel, and the method further comprises rotating the flywheel at a selected angular velocity based on the detected angular momentum of the enclosure and the hoisted object to reduce the velocity of the hoisted object.
Response to Arguments
Applicant’s arguments with respect to claim 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/N.L.A/           Examiner, Art Unit 3654                   

/SANG K KIM/           Primary Examiner, Art Unit 3654